DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first and second transition area, a first and second row of tabs, a notch, and tabs interlocked with the notch must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim objected to because of the following informalities:
Claim 11 recites “channel channel” and should recite - - channel - - .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "thin walled” in claim 2 and 10 is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination “thin walled” will be considered a liner wall thickness.
Claim 2 recites “a thin walled disposable liner that is placed inside the shipping container prior to shipment”.  The applicant is reminded that per MPEP 2713.05(p), 
Claim 7, recites “the protective liner”.  However, there is a lack of antecedent basis for “the protective liner”.  It is unclear if the “protective liner” is the “protective barrier” from claim 7.  For purposes of examination “the protective liner” will be considered - - the protective barrier - - .
Claims 8-16 are rejected to as being dependent from a rejected claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN204236989U) in view of McCormick (US 2017/0343264).
	Per claims 1 and 3, Zhao teaches a protective liner (26) positioned within a shipping container (1), comprising: one or more tabs (9 of Zhao) positioned on a perimeter of the protective liner (6), the one or more tabs (9) configured to interlock with a notch (10) on an inside surface of the shipping container (1); and but fails to explicitly teach a temperature sensor channel on a side of the protective liner and configured to guide a temperature sensor lead wire (claim 1), wherein the temperature sensor channel is configured to protect the temperature sensor lead wire from abrasion when a commodity or product is loaded into or unloaded out of the protective liner (claim 3).
	However, McCormick teaches a cryogenic shipping container including temperature sensor channel (path for 66, para. 0046) on a side of a protective liner (26) and configured to guide a temperature sensor lead wire (i.e. wire for 66) (claim 1), wherein the temperature sensor channel (pathway for wire for 66) is configured to protect the temperature sensor lead wire (i.e. wire for 66) from abrasion when a commodity or product is loaded into or unloaded out of the protective liner (the wire is surrounded by protective/insulative foam, thus the channel is configured to protect the temperature sensor lead wire) (claim 3) for measuring the temperature of a storage cavity (para. 0046).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a temperature sensor channel on a side of the protective liner and configured to guide a temperature sensor lead wire (claim 1), wherein the temperature sensor channel is configured to protect the temperature sensor lead wire from abrasion when a commodity or product is loaded into or unloaded out of the protective liner (claim 3), as taught by McCormick in the invention 
	Per claim 2, Zhao, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Zhao, as modified, teaches wherein the protective liner (6) is a thin walled disposable liner (i.e. 6 is considered “thin walled” and 6 is capable of being disposed, thus 6 is “a thin walled disposable liner”) that is placed inside the shipping container prior to shipment (the liner is necessarily placed in the shipping container prior to shipping).
	Per claim 4, Zhao, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Zhao, as modified, teaches wherein the protective layer is flexible (i.e. there is necessarily a certain amount of “flexibility” associated with 6, thus 6 is “flexible”).
	Per claim 5, Zhao, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Zhao, as modified, teaches wherein the one or more tabs (9) interlock with the notch (10) to prevent accidental removal when loading or unloading the shipping container (to clarify, the insertion of 9 into 10 is considered an “interlocking” since the rotation of the liner will be prevented, thus preventing accidental movement/removing when loading).
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN204236989U) in view of McCormick (US 2017/0343264) as applied to the claims above and further in view of Angus et al. (US 5,857,351).
	Per claim 6, Zhao, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Zhao, as modified, fails to explicitly teach 

	However, Angus teaches a cooling container including a base (bottom of 11) positioned at a bottom of the protective liner (11) and having one or more rigid protrusions (30) to form the shape of the protective liner, wherein the base is configured to interlock with an accessory holder (16) that is configured to hold one or more accessories for seating an accessory holder (col. 2, lines 42-43).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a base positioned at a bottom of the protective liner and having one or more rigid protrusions to form the shape of the protective liner, wherein the base is configured to interlock with an accessory holder that is configured to hold one or more accessories, as taught by Angus in the invention of Zhao, in order to advantageously seat an accessory holder (col. 2, lines 42-43), thereby preventing misalignment during the installation of the accessory holder and damage to contents within the accessory holder.
Claims 7-8, 10, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gadrey et al. (US 2017/0202213) in view of Angus et al. (US 5,857,351).
Per claims 7 and 8, Gadrey teaches a cryogenic storage device comprising 
a dewar (10) for storing or transporting cryogenic material, the dewar having an inner surface (inner surface of 10) and a notch (feature on 10 to accommodate 16) on the inner surface; a protective barrier (11) positioned within the inner surface of the dewar 
	However, Angus teaches container including an accessory holder (16) positioned within a protective barrier (11) and configured to accommodate a plurality of accessories, 
wherein the protective barrier (11) has a dimple (30),wherein the accessory holder (16) is configured to snap to the dimples to prevent accidental removal of the accessory holder (i.e. when the dimple finds the mating depression the accessory holder will “snap” into place) (claim 8) for seating an accessory holder (col. 2, lines 42-43).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an accessory holder positioned within a protective barrier and configured to accommodate a plurality of accessories (claim 7), wherein the protective barrier has a dimple, wherein the accessory holder is configured to snap to the dimples to prevent accidental removal of the accessory holder (claim 8), as taught by Angus in the invention of Gadrey, in order to advantageously seat an accessory holder (col. 2, lines 42-43), thereby preventing misalignment during the installation of the accessory holder and damage to contents within the accessory holder.
	Per claim 10, Gadrey, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Gadrey, as modified, teaches wherein the 
Further, it is understood claim 10 includes the recitation “that is place inside the dewar prior to shipping” which is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here (MPEP 2114, section II). While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
To clarify, the protective liner is fully capable of being placed in the dewar prior to shipping.
	Per claim 16, Gadrey, as modified, meets the claim limitations as disclosed in the above rejection of claim 7.  Further, Gadrey, as modified, fails to explicitly teach wherein the protective barrier includes: a base positioned at a bottom of the protective barrier and having one or more rigid protrusions to form the shape of the protective liner, wherein the base is configured to interlock with the accessory holder that is configured to hold the plurality of accessories.
	However, Angus teaches a cooling container including a base (bottom of 11) positioned at a bottom of the protective liner (11) and having one or more rigid protrusions (30) to form the shape of the protective liner, wherein the base is configured to interlock with an accessory holder (16) that is configured to hold one or more 
	Per claims 17-20, Gadrey teaches a protective barrier, comprising: a protective liner (11) having a base (bottom surface of 11); one or more container attachment devices (16) positioned on the perimeter of the protective liner (claim 17); and 
wherein the one or more container attachment devices is a fastener (para. 50) that locks with a corresponding barrier attachment device on a shipping container (10) (claim 20) but fails to explicitly teach one or more accessory attachment devices configured to attach to an accessory holder (claim 17), wherein the one or more accessory attachment devices are positioned at the base of the liner and is integrally formed with the base of the protective liner (claim 18), wherein the protective liner is cylindrically shaped and has a diameter of between approximately 8-9 inches or 3-4 inches (claim19), and wherein the one or more accessory attachment device is a connector, a groove, a tab, a lip, a notch, a dimple or other indentation, fastener or protrusion that locks, interlocks, connects or otherwise attaches with the accessory holder (claim 20).

wherein the protective liner is cylindrically shaped (see figure 2) and has a diameter (see figure 2) (claim19), and wherein the one or more accessory attachment device (30) is a dimple that connects with the accessory holder (16) (claim 20) for seating an accessory holder (col. 2, lines 42-43).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an accessory attachment device configured to attach to an accessory holder (claim 17), wherein the one or more accessory attachment devices are positioned at the base of a liner and is integrally formed with the base of the protective liner (claim 18), wherein the protective liner is cylindrically shaped and has a diameter (claim19), and wherein the one or more accessory attachment device is a dimple that connects with the accessory holder (claim 20), as taught by Angus in the invention of Gadrey, in order to advantageously seat an accessory holder (col. 2, lines 42-43), thereby preventing misalignment during the installation of the accessory holder and damage to contents within the accessory holder.
Regarding the diameter of the protective liner being between approximately 8-9 inches or 3-4 inches; one having skill in the art of shipping would have known that a diameter of the liner would determine the size of contents that can be maintained under cooling during shipping.  Therefore the diameter of the liner is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the diameter is adjusted the amount and size of contents .  
Claims 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gadrey in view of Angus et al. (US 5,857,351) as applied to the claims above and further in view of  McCormick  (US 2017/0343264).
	Per claim 9 and 11, Gadrey, as modified, meets the claim limitations as disclosed in the above rejection of claim 7.  Further, Gadrey, as modified, teaches 
wherein the protective barrier (11) has a protective liner that includes: one or more tabs (16) positioned on a perimeter of the protective liner, the one or more tabs (16) configured to interlock with the notch (para. 0050) but fails to explicitly teach a temperature sensor channel on a side of the protective barrier and configured to guide a temperature sensor lead wire (claim 9), wherein the temperature sensor channel is configured to protect the temperature sensor lead wire from abrasion when the cryogenic material is loaded into or unloaded out of the protective liner (claim 11).
	However, McCormick teaches a cryogenic shipping container including temperature sensor channel (path for 66, para. 0046) on a side of a protective barrier (26) and configured to guide a temperature sensor lead wire (i.e. wire for 66) (claim 9), 

	Per claim 12, Gadrey, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Gadrey, as modified, teaches wherein the tabs (16) interlock with the notch (i.e. via “screw”, para. 0050) to prevent accidental removal when loading or unloading the dewar (i.e. when the notch and tab is secured via the screw, accidental removal of the will be prevented).
	Per claim 13, Gadrey, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Gadrey, as modified, teaches wherein the protective layer is flexible (i.e. there is necessarily a certain amount of “flexibility” associated with 11, thus 11 is “flexible”).
Per claim 14, Gadrey, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Gadrey, as modified, teaches wherein the dewar has a first transition area (see annotated figure below) positioned between a neck tube (see annotated figure below) and a payload area of the dewar and a second transition area (see annotated figure below) positioned within a top of the dewar.

    PNG
    media_image1.png
    693
    595
    media_image1.png
    Greyscale



Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mullens et al. (US 6,119,465) teaches a cryogenic shipping container including a protective liner.
Arnitz et al. (US 10,935,298) teaches a cryogenic shipping container including a protective liner.
Pring (US 4,974,423) teaches a cryogenic shipping container including a protective liner and a temperature sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763